           Case 1:19-cv-00750-CJN Document 18 Filed 12/03/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                   )
 WOODLAND DRIVE LLC                                )
 1209 Orange Street                                )
 Wilmington, DE 19801                              )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )      Civil Action No. 1:19-cv-00750-RJL
                                                   )
 JAMES COURTOVICH                                  )
 2900 Woodland Drive, N.W.                         )
 Washington, DC 20008                              )
                                                   )
                 Defendant.                        )
                                                   )

                                  JOINT STATUS REPORT

         Pursuant to the Court’s Minute Entry of November 19, 2019 in the above referenced case,

the parties Woodland Drive LLC and Defendant James Courtovich consent to this matter being

referred to a United States Magistrate for non-binding mediation as recommended by the Court.

                                                    K&L GATES LLP



                                                    By      /s/ Andrew N. Cook
                                                           Andrew N. Cook (Bar No. 416199)
                                                           1601 K Street, N.W.
                                                           Washington, DC 20006
                                                           Telephone:     (202) 778-9106
                                                           Facsimile:     (202) 778-9100
                                                           Andrew.Cook@KLGates.com
                                                           Counsel for Plaintiff




304111916 v1
           Case 1:19-cv-00750-CJN Document 18 Filed 12/03/19 Page 2 of 2




                                                     CLARK HILL PLC


                                                     By        /s/ Russell D. Duncan
                                                             Russell D. Duncan
                                                             (Bar No. 366888)
                                                             Alexander R. Green
                                                             (Bar No. 1017781)
                                                             1001 Pennsylvania Ave., N.W.
                                                             Suite 1300 South
                                                             Washington, DC 20004
                                                             Telephone:     (202) 640-6657
                                                             rduncan@clarkhill.com
                                                             Counsel for Defendant



                                CERTIFICATE OF SERVICE

        I hereby certify that, on December 3, 2019, I electronically filed the foregoing with the
Clerk of the Court via the CM/ECF system which will send an electronic notice of the filing to
all registered participants as identified in the notice of electronic filing.


Dated: December 3, 2019                       Respectfully submitted,


                                              By      /s/ Andrew N. Cook
                                                     Andrew N. Cook (Bar No. 05588)
                                                     K&L Gates LLP
                                                     1601 K Street, N.W.
                                                     Washington, DC 20006
                                                     Telephone: (202) 778-9106
                                                     Facsimile (202) 778-9100
                                                     andrew.cook@klgates.com

                                              Attorneys for Plaintiff




                                               -2-
304111916 v1
